PER CURIAM.
This is an interlocutory appeal from an order 1) granting a motion to set aside a stipulation, and 2) denying a motion to enforce said stipulation. A petition for certio-rari was filed by the appellant to review the same order which is the subject of this interlocutory appeal. Said petition for cer-tiorari was denied October 24, 1979.
Upon consideration of the record, we hold that the order in question is not subject to an interlocutory appeal pursuant to Florida Rule of Appellate Procedure 9.130(a)(3). Accordingly, this court has no jurisdiction to review the order in question and this appeal is, therefore, dismissed.
LETTS, C. J., and DOWNEY and GLICKSTEIN, JJ., concur.